Title: From Benjamin Franklin to Ingenhousz, 1 June 1783
From: Franklin, Benjamin
To: Ingenhousz, Jan


          
            Dear Sir,
            Passy, June 1. 1783—
          
          This will be delivered to you by an ingenious young Friend of mine, Mr. S. Vaughan, who
            travels with a View of improving himself in Mineralogy. He will be much oblig’d by the Informations
            & Counsels that you can give him; and as I have a great Regard for him, and for his
            Family, I earnestly recommend him to those Civilities which you are accustomed to show
            to Strangers of Merit. With sincere Esteem I am, my dear Friend, Yours most
            affectionately
          
            B Franklin
            Dr Ingenhauss.
          
        